Filed 2/29/16 P. v. Dandridge CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C078666

                   Plaintiff and Respondent,                                     (Super. Ct. No. 14F03666)

         v.

JAVIER DANDRIDGE,

                   Defendant and Appellant.




         Defendant Javier Dandridge and Stacy Fingers were dating in November 2013.
Stacy was still married to, but separated from, her husband Christopher. In January 2014,
Dandridge moved in with Christopher and Stacy at their apartment. There were some
tensions between defendant and Christopher about the relationship and a police report
Christopher filed. Defendant and Stacy moved out in March 2014.
         In May 2014, Christopher was visiting a friend. When he came out of his friend’s
house, defendant was standing by his car. Defendant quickly approached Christopher
and said, “I’m gonna get you.” The two struggled and eventually defendant ran toward a

                                                             1
car driven by Stacy. Christopher was bleeding and realized he had been cut in the
forehead with something sharp.
       A few days later, defendant and Stacy drove to a trailer park. As they entered, six
men were standing near the management office, including Timothy Hinzman, William
Hinzman, and James Stefanic. Timothy threw a bottle at the car. Stacy stopped the car,
and backed up. James and Timothy approached the car and a confrontation between
them and defendant ensued. Defendant stabbed William in the stomach and yelled at
Stacy to drive away. William required surgery to repair his injuries.
       Defendant claimed he was legally blind at the time of the incidents and his actions
were reasonable in light of his disability. He claimed he was returning car keys to
Christopher, when Christopher became aggressive. Defendant pushed the car keys at
Christopher and they hit Christopher in the head. As to the trailer park incident, he
claimed that Stacy told him she had had problems with the men before, and then he heard
something hit the car. He asked the men to get out of the way, they then surrounded the
car, and tried to open the car doors. William threatened to shoot defendant and continued
to be aggressive, so defendant reached around to find a weapon to defend himself and
found a knife. When William reached into the car and grabbed defendant, defendant
stabbed him.
       A jury found defendant guilty of two counts of felony assault with a deadly
weapon and one count of battery resulting in great bodily injury. The jury also found true
two enhancement allegations, one for great bodily injury and one for a personal use of
deadly weapon.
       The trial court sentenced defendant to an aggregate term of eight years in prison.
The trial court awarded defendant 303 days of presentence custody credit. The trial court
ordered defendant to pay a $400 restitution fine, a $400 parole revocation fine, suspended
unless parole is revoked, and various other fines and fees. Defendant appeals.



                                             2
                                      DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to People v. Wende (1979) 25 Cal. 3d
436, requesting the court to review the record and determine whether there are any
arguable issues on appeal. Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief but none was
filed. We have undertaken an examination of the entire record pursuant to Wende, and
we find no arguable error that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.


                                                 /s/
                                                 Robie, J.


We concur:



/s/
Blease, Acting P. J.



/s/
Hoch, J.




                                             3